     Case 2:21-cv-00625-TLN-EFB Document 11 Filed 07/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAAHDI ABDUL COLEMAN,                             No. 2:21-cv-0625-TLN-EFB P
12                        Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                          Defendants.
16

17

18          Plaintiff Saahdi Abdul Coleman has filed a civil rights complaint, along with purported

19   co-plaintiffs Lendward Mixon, Christian Morones, Dedrick Sevier, and Doshmen Johnson. ECF

20   No. 1. Dedrick Sevier and Lendward Mixon separately requested extensions of time to file

21   objections to the court’s June 25, 2021 findings and recommendations. Their requests (ECF Nos.

22   9 & 10) are granted and they shall each have 30 days from the date this order is served to file

23   objections.

24          So ordered.

25   Dated: July 21, 2021.

26

27

28
